      Case: 1:20-cv-05675 Document #: 1 Filed: 09/24/20 Page 1 of 3 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



NATOCHIA LEWIS, on behalf of Plaintiff and )
a class,                                   )
                                           ) DIST. COURT NO.:__________
             Plaintiff,                    )
                                           ) STATE CASE NO.: 2020CH05291
         vs.                               )
                                           )
BIEHL & BIEHL, INC.                        )
                                           )
             Defendant.
                            NOTICE OF REMOVAL

       To:     Judges of the United States District Court for the Northern District of
               Illinois, Eastern Division

       Defendant, BIEHL & BIEHL, INC. (“Defendant”), by and through its attorneys David

M. Schultz and Jennifer W. Weller of Hinshaw & Culbertson, LLP, gives its Notice of Removal

pursuant to 28 U.S.C. § 1441(a) and 1446, and in support thereof, states as follows:

       1.      On August 6, 2020, Plaintiff filed a complaint against Defendant in the Circuit

Court of Cook County, Illinois, County Department, Chancery Division.             A copy of the

summons and complaint is attached hereto and incorporated herein by reference as Exhibit A.

       2.      On or around August 26, 2020, process was served on Defendant. See Exhibit A.

       3.      Copies of the above-mentioned complaint and summons constitute true and

correct copies of the documents filed and served on Defendant. A copy of the court docket sheet,

and additional documents contained in the court docket, are attached as Exhibit B.

       4.      This Notice was filed with the Clerk of the United States District Court within

thirty (30) days after service of the complaint upon any defendant. 28 U.S.C. § 1446(b)(1).

       5.      28 U.S.C. §1441(a) provides as follows:



                                                                                 1034989\306657551.V1
       Case: 1:20-cv-05675 Document #: 1 Filed: 09/24/20 Page 2 of 3 PageID #:2




               any civil action brought in a State court of which the district courts
               of the United States have original jurisdiction, may be removed by
               the defendant or the defendants, to the district court of the United
               States for the district and division embracing the place where such
               action is pending.

       6.      The United States District Court for the Northern District of Illinois has

jurisdiction over the Plaintiff’s claim due to the fact that the allegations contained in her

complaint arise under the Constitution, laws or treaties of the United States. 28 U.S.C. § 1331.

       7.      Specifically, in the complaint, Plaintiff alleges that Defendant violated the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et. al. (Ex. A.)

       8.      The FDCPA is a federal statute and thus claims for violations of the FDCPA are

removable. See, e.g., Cigler v. Ocwen Loan Servicing, LLC, No. 2:15cv17, 2015 U.S. Dist.

LEXIS 33140, *4, (N.D. Ind. Mar. 18, 2015)(noting that claims based on alleged violations of

the FDCPA raise a federal question); Llames v. JP Morgan Chase & Co., No. 11 cv 5899, 2012

U.S. Dist. LEXIS 51682, at *2 (N.D. Ill. March 23, 2012) (discussing the proper removal of

FDCPA claims to federal court); Devries v. Wells Farm Fin., No. 10-03270, 2011 U.S. Dist.

LEXIS 10955, at *2-3 (C.D. Ill. Feb. 3, 2011) (stating that, on a complaint that pleaded state law

claims and FDCPA claims, “Defendants removed the action to this Court based on federal

question jurisdiction.”).

       WHEREFORE, Defendant, BIEHL & BIEHL, INC. respectfully requests that this case

proceed in this court as an action properly removed.

David M. Schultz                                     Respectfully submitted,
(dschultz@hinshawlaw.com)
Jennifer W. Weller                           By: /s/Jennifer W. Weller
(jweller@hinshawlaw.com)                         One of the attorneys for
Hinshaw & Culbertson LLP                         BIEHL & BIEHL, INC.
151 N. Franklin St. Suite 2500
Chicago, IL, 60606
Tel: 312-704-3000/Fax: 312-704-3001


                                                 2
                                                                                   1034989\306657551.V1
     Case: 1:20-cv-05675 Document #: 1 Filed: 09/24/20 Page 3 of 3 PageID #:3




                           CERTIFICATE OF SERVICE

     I hereby certify that on September 24, 2020, I caused BIEHL & BIEHL, INC’S
NOTICE OF REMOVAL to be electronically filed with the clerk of the Court through the
CM/ECF system with a copy of the same to be served by mail to the following:

      Daniel A. Edelman
      Cathleen M. Combs
      Cassandra P. Miller
      Daniel Scott Miller
      EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
      20 South Clark Street, Suite 1500
      Chicago, IL 60603-1824
      courtecl@edcombs.com



                                      /s/Jennifer W. Weller




                                         3
                                                                     1034989\306657551.V1
